DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 Response to Amendment
The interpretation under 35 U.S.C. 112(f) remains the same as recited in the previous office action (2/17/2022).
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.  The claim amendments and arguments are directed to the removal of associating the flight modes with the flight plan.  With the deletion of the “flight plan” from the claim limitations, there is no limitation that restricts or limits the time or situation in which the claimed modes will be implemented.  The examiner believes the applicant intends for the limitations to be placed on the aircraft during in-flight activities (during take-off to landing).  But the claim language includes both an in-flight situation and a flight planning situation.  The claim language recites determining “when the flight mode will be armed/engaged/disengaged” (emphasis added).  This may be interpreted as part of the flight planning.  The examiner suggests adding claim language to indicate that this is an in-flight activity, or occurs during flight of the aircraft, or similar to distinguish from flight planning activities of the prior art (if the examiner is correct about the applicant’s intended meaning).  Based on the current claim language, the prior art rejections of claims 1 thru 20 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7 and 11 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al Patent Application Publication Number 2020/0168104 A1 in view of Barrel et al Patent Application Publication Number 2017/029169 A1.
Regarding claims 1 and 11 Holder et al teach the claimed method of displaying information on a display device of an aircraft, a method for providing deviation assistance on an integrated flight management display (title), and the claimed system for displaying information on a display device of an aircraft, a flight deck system for providing task management assistance in managing the flight path to the flight crew (abstract) and “system 100 onboard an aircraft for providing integrative interactive display data for flight planning and aircraft onboard interactions” P[0030], comprising:
the claimed processor, system 100 includes a computing device 102 (P[0030] and Figure 1), and “computing device 102 may be implemented by any computing device that includes at least one processor” P[0031];
the claimed information datastore that stores flight mode annunciation information, remote server system 110 is connected to the computing device 102 (Figure 1), “each server of the server system 110 may store and provide any type of data used to perform flight data analysis. Such data may include, without limitation: weather data (e.g., wind speed, cloud cover, visibility, precipitation, temperature); airport and air traffic control (ATC) data (e.g., airport, runway length, ATIS, airport arrival rate, arrival/departure taxi time); Automatic Terminal Information Service (ATIS) data (e.g., current weather data, active runways, available approaches, Notices to Airmen (NOTAMs)); aircraft and flight-specific data (e.g., flight state data), flight plan data, aircraft condition data, aircraft specifications, NOTAMs).” P[0034], and “The at least one processor 202 is communicatively coupled to the system memory 204. The system memory 204 is configured to store any obtained or generated data associated with the interactive integrated display, including flight planning, flight deviation options, flight plan timelines, flight plan waypoints, navigation data, map data, VSD data, notification and alerting data, aviation checklist data, or the like.” (P[0040] and Figure 2A);
the claimed (second) information datastore storing conditions associated with a flight mode, “the computing device 102 is capable of storing, maintaining, and executing an Electronic Flight Bag (EFB) application configured to determine and present flight data analysis, including flight planning, flight plan deviation analysis, flight plan timeline data, flight plan notification data, navigation data, map data, aviation checklist data, weather data, or the like” P[0031], and “The system memory 204 is configured to store any obtained or generated data associated with the interactive integrated display, including flight planning, flight deviation options, flight plan timelines, flight plan waypoints, navigation data, map data, VSD data, notification and alerting data, aviation checklist data, or the like.” P[0040];
the claimed computer module that receives the flight mode annunciation information, “The flight deck system 112 also obtains connected data associated with airport data, runway data, navigation data, map data, weather data, waypoint data, aviation checklist data, aircraft data, aircraft weight data, aircraft fuel data, timing data, distance data, airport facilities data, emergency services data, legality data, flight plan deviation data, and the like, from the one or more remote servers of the server system 110.” P[0035], flight deck system 112 is part of computing device 102 (Figure 1), and “The at least one processor 202 is communicatively coupled to the system memory 204. The system memory 204 is configured to store any obtained or generated data associated with the interactive integrated display, including flight planning, flight deviation options, flight plan timelines, flight plan waypoints, navigation data, map data, VSD data, notification and alerting data, aviation checklist data, or the like.” P[0040], the method comprising:
the claimed determining a first point along a flight path when a flight mode will be armed, “The example timeline GUI 402 can indicate the active mode and next mode change.” P[0086], “Next modes are those that are armed to become active subsequently once the relevant conditions are met.” P[0086], a flight path are shown in Figure 4, “The described apparatus, systems, techniques and articles can provide a visual timeline that, in addition to providing a waypoint list, can list operational tasks that may include: icons for accessing normal checklists; icons for accessing phase of flight transition briefings; icons for accessing SPO (single pilot operation) return to duty situational awareness briefing; aircraft configuration change points; altitude change points; operational constraints (RTA, altitude, speed); current and projected aircraft energy and trajectory; position reporting points; ATC communications; and FIR boundaries.” P[0028];
the claimed determining a second point along the flight path when the flight mode will be engaged, “The example timeline GUI 402 can indicate the active mode and next mode change. Active modes are those that are currently engaged by the autopilot.” P[0086], “The described apparatus, systems, techniques and articles can provide a visual timeline that, in addition to providing a waypoint list, can list operational tasks that may include: … aircraft configuration change points; altitude change points; operational constraints (RTA, altitude, speed)” P[0028];
the claimed determining a third point along the flight path when the flight mode will be disengaged, “The described apparatus, systems, techniques and articles can provide a visual timeline that, in addition to providing a waypoint list, can list operational tasks that may include: … aircraft configuration change points; altitude change points; operational constraints (RTA, altitude, speed)” P[0028], the change points are interpreted as equivalent to the claimed third point, and could be at the same point as an engagement or active point, for example, if an aircraft is in cruise mode and then at some point would begin a descent, the beginning of the descent would be an engagement point (engage or activate a descent) and that same point would be a disengagement point (disengage cruise or level flight), additionally the operational constraints may also equate to the claimed third point, for example, an aircraft is at high altitude cruise but has a constraint of 400 knots airspeed during a portion of the cruise, the speed constraint would have both a engage and disengage point that restriction the speed, these points would be implemented as a change to the aircraft configuration (engine setting);
the claimed flight mode is one of vertical navigation mode, lateral navigation mode, vertical angle deviation mode, or lateral angle deviation mode, “The described apparatus, systems, techniques and articles can present direct to, lateral, and vertical flight plan deviations on a navigation display as a visual layer on top of navigation data.” P[0029], “The flight path deviation processor 228 may be a rule-based system that compares options for lateral and vertical flight path deviations and presents the computed best options based on current aircraft performance.” P[0061], and “The computing device 102 is configured to implement a flight deck system 112 for providing navigational guidance to the flight crew.” P[0032];
the claimed generating graphics data that represents the first, second and third points, “The display device 210 is configured to display various icons, text, and/or graphical elements associated with the integrated interactive display, including graphical elements and text associated with flight planning, flight plan timing, notifications/alerts associated with flight plan and timing of the flight plan, aviation checklists for completion during the flight (including normal and non-normal “smart” checklists), and the like.” P[0044];
the claimed incorporating the graphics data into a user interface that displays the flight path, “The timeline module 216 is also configured to present graphical icons representative of aviation checklists for completion at particular points in time during the flight, wherein the icon is positioned at the particular point in time appropriate for completion. The timeline icon module 222 is also configured to present graphical icons representative of user-configured reminders, which may be set by a user through the interactive integrated display, such that a reminder icon is presented on the timeline graphic and is positioned at the time on the timeline at which the user is to be reminded. Icons are configured for user-selection, wherein when selected additional data is presented to the user.” P[0058], and “The system 100 operates to provide a user-friendly and central display presentation of a time-based flight plan, user-selectable icons that provide time-based notifications during performance of a mission, a combination of display aspects that include an aircraft flight plan timeline, a map display from which a user may toggle between three-dimensional (3D) views and bird's-eye views, and deviation assistance capabilities that identify conditions requiring an aircraft to divert and provide candidate flight plan modifications from which a new flight plan may be selected or automatically generated.” P[0030]; and
the claimed generating the user interface for display on the display device of the aircraft, “FIG. 4 is a diagram depicting an example integrated interactive graphical user interface (GUI) 400 caused to be displayed by the integrated interactive display module 214. The example GUI 400 includes: (i) an example timeline GUI 402, generated by the timeline module 216, that presents a visual waypoint list on a timeline, (ii) an example map GUI 404, generated by the navigation display module 218, that may present a ‘birds-eye’ viewpoint of a portion of a flight plan (as illustrated) and/or a three-dimensional (3-D) viewpoint (not shown), and (iii) an example VSD GUI 406, generated by the VSD module 220.” (P[0079] and Figure 4).
Holder et al do not explicitly teach the claimed disengaged point, but instead teach that the timeline display can include aircraft configuration change points, altitude change points, and operational constraints (RTA, altitude, speed).  The display of the start and the end of the change points or constraints can be equated to the claimed displaying of engaging and disengaging points.  Holder et al do not explicitly recited the same language, but a person of ordinary skill in the art would interpret the claimed display of the engaging and disengaging points as having the same function as the display of the aircraft configuration change points, altitude change points, and operational constraints (RTA, altitude, speed).  Holder et al do not explicitly teach the claimed stored flight mode conditions being used to determine when the flight mode will be armed, will be engaged, and will be disengaged.  Holder et al do teach that it includes a visual timeline providing a waypoint list, operational tasks, aircraft configuration change points, altitude change points, operational constraints (RTA, altitude, speed), current and projected aircraft energy and trajectory, position reporting points, ATC communications, and FIR boundaries P[0028].  The aircraft configuration change points may be equated to points on the timeline where the claimed flight mode may be armed, engaged or disengaged.  
Barrel et al teach, “The display module 114 is also configured to change the color of the background on which the flying modes are displayed based on the armed, activated and disengaged, or activated and engaged status of said flying modes.” (P[0078] and Figure 3), “The control interface 102 comprises a mode configuration system 130 for configuration by the pilot, for each flying axis of the aircraft (horizontal trajectory, vertical trajectory and speed), of flying modes, chosen from among the preprogrammed flying modes, intended to fly the aircraft along said flying axis. The control interface 102 also comprises a mode activation system 131, for activating armed flying modes, a mode engagement system 132, for engaging active flying modes, and an engagement/disengagement system 134 of the automatic pilot system 104.” P[0081], “The flying parameters based on which the automatic pilot system 104 flies the aircraft comprise active flying modes, selected from among preprogrammed flying modes stored in a memory 110 of the flying assistance device 100, and flying setpoints associated with said active flying modes and selected from within variation ranges of these setpoints.” P[0060], “the compatibility checker 186 typically comprises a database 190 indicating, for each possible combination of avionics parameters, E1, . . . , Ei, En, the associated compatible flying parameters M1, . . . , Mp, . . . , [P1 . . . Pq], [P′1 . . . Pm], said compatible flying parameters comprising compatible flying modes M1, . . . , Mp and compatible flying setpoint ranges [P1 . . . Pq], . . . , [P′1 . . . P′m].” (P[0114] and Figure 4), “the database 190 indicates that, for a combination of avionics parameters E1, . . . , Ei, . . . , En, the associated compatible flying parameters are the flying modes M1, . . . , Mp, and the flying setpoint ranges [P1 . . . Pq], . . . , [P′1 . . . P′m], and that, in the case where the avionics parameter E′n is replacing the avionics parameter E, the flying mode Mp is no longer compatible.” P[0114], and “The compatibility checker 186 is configured to identify the flying parameters compatible with the collected avionics parameters as being made up of the compatible parameters associated by the database 190 with the combination of avionics parameters made up of said collected avionics parameters.” P[0115].  The stored database of avionic parameters, the flying parameters, flying modes and flying setpoint ranges of Barrel et al would be applied to the timeline of configuration change points of Holder et al.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine aircraft configuration change points, altitude change points, and operational constraints timeline of Holder et al with the database of avionic parameters, the flying parameters, flying modes and flying setpoint ranges of Barrel et al in order to prevent the selection of a flying mode and/or the entry of a flying setpoint that is not a compatible flying parameter (Barrel et al P[0037]).
Regarding claims 2 and 12 Holder et al teach the claimed first, second and third points indicate a vehicle distance along the flight path, “VSD GUI 406 can show a vertical direct to route change” (P[0089] and Figure 4), timeline GUI 402 includes altitude information for the route (Figure 4), the visual timeline includes altitude change points P[0028], and “The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, FPA (Flight Path Angle), constraints, wind direction/speed, and other flight related information.” P[0080].
Regarding claims 3 and 13 Holder et al teach the claimed first, second and third points indicate a lateral distance along the flight path, “The example map GUI 404 can toggle between birds-eye and exocentric perspective view. In the exocentric perspective view, the example map GUI 404 can show volumetric representation of weather, precipitation, clouds on navigation layer relative to flight path, and exocentric view of aircraft (as illustrated in FIG. 5). The example map GUI 404 can show a best alternate along the route of flight with predefined criteria and pilot selectable criteria.” (P[0088] and Figure 4), timeline GUI 402 includes position information for the route (Figure 4), and “The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, FPA (Flight Path Angle), constraints, wind direction/speed, and other flight related information.” P[0080].
Regarding claims 4 and 14 Holder et al teach the claimed first, second and third points indicate an angle along the flight path, “The mined flight plan data may include a plurality of waypoints and other course data items for a current flight plan. The other course data items may include a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction. The mined navigational data may include aircraft location, speed, and heading data.” P[0047], timeline GUI 402 includes heading data for the route (Figure 4), and “The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, FPA (Flight Path Angle), constraints, wind direction/speed, and other flight related information.” P[0080].
Regarding claims 5 and 15 Holder et al teach the claimed first, second and third points indicate a time along the flight path, “The display device 210 is configured to display various icons, text, and/or graphical elements associated with the integrated interactive display, including graphical elements and text associated with flight planning, flight plan timing, notifications/alerts associated with flight plan and timing of the flight plan, aviation checklists for completion during the flight (including normal and non-normal “smart” checklists), and the like.” P[0044], timeline GUI 402 includes timing for the route (Figure 4), and “The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, FPA (Flight Path Angle), constraints, wind direction/speed, and other flight related information.” P[0080].
Regarding claims 6 and 16 Holder et al teach the claimed first, second and third points indicate a speed along the flight path, “The other course data items may include a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction. The mined navigational data may include aircraft location, speed, and heading data.” P[0047], timeline GUI 402 includes speeds for the route (Figure 4), and “The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, FPA (Flight Path Angle), constraints, wind direction/speed, and other flight related information.” P[0080].
Regarding claims 7 and 17 Holder et al teach the claimed first, second and third points indicate an angular deviation speed along the flight path, “The cognitive tools module 226 includes a flight path deviation processor 228 that is configured to automatically analyze the mined flight plan data and the notification data items to determine if deviation from the flight plan is suggested (e.g., not enough fuel, weather requires deviation, diversion required). The flight path deviation processor 228 is further configured to provide a notification of the suggested deviation when deviation is suggested. The flight path deviation processor 228 may be a rule-based system that compares options for lateral and vertical flight path deviations and presents the computed best options based on current aircraft performance. The flight path deviation processor 228 may be accessible directly from a link on the timeline GUI.” P[0061], “Selection of a selectable deviation recommendation graphical element may cause a preview of a flight path deviation recommendation option to be displayed on the map GUI and/or the VSD GUI.” P[0078], and the flight path deviation 820 shows an angle between the flight plan and the deviation (Figure 8).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al Patent Application Publication Number 2020/0168104 A1 and Barrel et al Patent Application Publication Number 2017/029169 A1 as applied to claims 1 and 11 above, and further in view of DeVillele et al Patent Application Publication Number 2020/0160731 A1.
Regarding claims 8 and 18 Holder et al teach the claimed displaying a message to alert a crew member, the display device 210 is configured to display various icons, text, and/or graphical elements associated with the integrated interactive display, including graphical elements and text associated with flight planning, flight plan timing, and notifications/alerts associated with flight plan and timing of the flight plan P[0044].  Holder et al do not explicitly teach the claimed alert is when changes are not honored due to interdependency between the flight modes, but do teach operational tasks include operational constraints that are provided in icons of the display P[0044].  The operational constraints (altitude, speed) may be compared to the actual operating conditions (altitude, speed), and that comparison would lead to a determination of non-compliance with the constraint.  It would be beneficial to an aircrew to be aware that they are not compliant with operational constraints in order to make corrections.  DeVillele et al teach, “An alert may be any signal or warning indicating potential non-compliance with constraints associated with the current flight plan.” P[0020], “The aircraft 104 may be any aviation vehicle for which flight constraints and alerts associated with non-compliance with flight constraints are relevant and applicable during completion of a flight route.” P[0023], and “The display device 214 is configured to display various icons, text, and/or graphical elements for emergency alerts associated with potential non-compliance with flight constraints, or the like.” P[0035].  The non-compliance with flight constraints equates to the claimed changes that are not honored, and the speed and altitude operational constraints of Holder et al equate to the claimed interdependency of flight modes.  Speed and altitude are interdependent, such as over-speeding the gear or flaps during descent, and stall conditions (more speed needed at higher altitude because of less lift).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of alert notifications and operational constraints of Holder et al and the database of avionic parameters, the flying parameters, flying modes and flying setpoint ranges of Barrel et al with the display of non-compliance with flight constraints of DeVillele et al in order to increase fuel savings and improve on-time efficiency (DeVillele et al P[0041]).
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al Patent Application Publication Number 2020/0168104 A1 and Barrel et al Patent Application Publication Number 2017/029169 A1 as applied to claims 1 and 11 above, and further in view of Wipplinger et al Patent Application Publication Number 2008/0125962 A1.
Regarding claims 9 and 19 Holder et al do not teach the claimed display of a message when one of the points is not within a field of view, but this is merely a display of a partial route.  Wipplinger et al teach, “displaying at least a portion of the route to assist in the navigation of the aircraft to the destination from the origin and generating the context display if the entire route from origin to destination is not displayed” P[0009], and “if the route is provided, then in operation 84, a determination is made if the entire route is displayed in the primary display 24. If the entire route is displayed in the primary display 24, then the method, in operation 86, does not display the context display 26. Next, the method goes to E in FIG. 5. Otherwise, if the entire route is not displayed in the primary display 24, then, in operation 88, the context display 26 is displayed in the GUI 18.” (P[0036] and Figures 1 and 4), the entire route not being display equates to the claimed at least one point not within a field of view, and the context display 26 in the GUI 18 equates to the claimed display of a message.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of alert notifications and operational constraints of Holder et al and the database of avionic parameters, the flying parameters, flying modes and flying setpoint ranges of Barrel et al with the display of an indication of the entire route not being displayed of Wipplinger et al in order to reduce or eliminate the need for a paper-based aeronautical map (Wipplinger et al P[0006]).
Regarding claims 10 and 20 Holder et al do not teach the claimed display the point that is not within the field of view at a location within the field of view, but this is merely a zooming out of the vehicle route which is common and well known in the display arts.  Wipplinger et al teach, “Next at operation 98, the operational sequence determines if a zoom out request has been received. If a zoom out request has been received, then the operational sequence goes to operation 112. Otherwise the operational sequence goes to operation 114. In operation 112, upon receipt of the zoom out request, the image control module 43 decreases the magnification of the primary display data 30.” (P[0040] and Figure 5), and “in operation 120, a determination is made as to whether the primary display data 30 in the primary display 24 is equal to the entire route, including the origin and destination of the route of the aircraft 10. If the primary display data 30 is equal to the entire route of the aircraft 10, then in operation 122, the context display 26 is removed from the GUI 18.” (P[0040] and Figure 5).  The display of the entire route equates to the claimed point location within the field of view.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of alert notifications and operational constraints of Holder et al and the database of avionic parameters, the flying parameters, flying modes and flying setpoint ranges of Barrel et al with the zooming out of a display to indicate the entire route of Wipplinger et al in order to reduce or eliminate the need for a paper-based aeronautical map (Wipplinger et al P[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662